Citation Nr: 0830522	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  98-21 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 30 percent disabling

2.  Entitlement to an increased rating for reflex dystrophy, 
right hand, currently evaluated as 40 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1997 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case returns to the Board following remands to the RO in 
February 2004 and August 2007.


FINDINGS OF FACT

1.  Since the effective date of the award of service 
connection, the veteran's service-connected major depressive 
disorder has been manifested by subjective reports of anger, 
frustration, depression, irritability, insomnia, disturbances 
of motivation and mood, and difficulty in maintaining social 
relationships; objective examination has revealed no 
impairment of speech, judgment, memory, abstract thinking, or 
understanding complex commands.

2.  Since the effective date of the award of service 
connection, the veteran's major depressive disorder has not 
been manifested by occupational and social impairment with 
deficiency in all areas and has not resulted in total 
impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place; 
or memory loss of names of close relatives, own occupation, 
or own name.

3.  Since the effective date of the award of service 
connection, the veteran's right hand reflex dystrophy has 
been manifested by moderate functional impairment of the 
right hand; although right ulnar nerve neuropathy has also 
been shown, it has been established through competent medical 
evidence that this condition is not etiologically related to 
the service-connected right hand reflex dystrophy.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 30 percent for major depressive disorder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 9434 (2007).

2.  The schedular criteria for an initial evaluation in 
excess of 40 percent for major right hand reflex dystrophy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.73, Diagnostic Code 5309 (effective before and 
after July 3, 1997), 4.124a, Diagnostic Code 8512 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application 
of various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran, and 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements"), 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of a 
claimant.  38 C.F.R. § 4.40; accord Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does 
not require a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).

Major Depressive Disorder

The RO rated the veteran's psychiatric disorder under DC 9434 
(major depressive disorder).  Under the current psychiatric 
regulations, a 30 percent evaluation will be assigned with 
occupational and social impairment consistent with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation will be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Here, the veteran first filed for depression in October 1993.  
In a July 1999 rating decision, the RO granted service 
connection with a 30 percent disability rating effective 
October 21, 1993.  The veteran contends his rating should be 
higher.  

The veteran was afforded a VA mental disorders examination in 
April 1999.  He subjectively complained of anger, 
frustration, and depression on account of his physical 
problems.  Upon examination, the veteran was found to be 
alert with logical thought content and with no delusions or 
hallucinations.  He was well-oriented in person, place, and 
time.  His memory and intellectual functioning were adequate.  
His judgment was good, his affect was depressed, and his 
insight was only superficial.  The examiner diagnosed him 
with depressive disorder, not otherwise specified, and 
assigned him a Global Assessment of Functioning (GAF) score 
of 60, indicative of moderate symptoms.  

The veteran underwent a private psychiatric evaluation in 
June 1999.  He reported that he did not have friends and that 
his social interaction was limited to his immediate family 
due to his lack of patience and tendency to isolate himself 
from others.  He reported becoming angry, aggressive, and 
experiencing crying spells as a result of stress.  Upon 
objective examination, the veteran was alert and cooperative.  
His speech was normal and his affect was anxious and 
depressed.  His thought was coherent, relevant, and logical, 
and there was no indication of hallucinations, delusions, or 
homicidal or suicidal ideations.  His concentration was good, 
although his attention span was reduced.  He was oriented as 
to person, place, and time.  Short-term memory was adequate 
and long-term memory was intact.  He was diagnosed with 
anxiety disorder due to reflex sympathetic dystrophy with 
depressive features.  

The veteran was afforded another VA mental disorders 
examination in July 2002.  He subjectively complained of 
sadness, depression, irritability, loss of interest in daily 
living activities, loss of energy, insomnia, loss of 
appetite, loss of interest in sex, inability to concentrate, 
increased tension, and feelings of anxiety and worthlessness.  
Upon objective examination, he was found to be alert, 
although there was evidence of psychomotor retardation.  His 
thought process was coherent and logical.  There was no 
looseness of association and no evidence of disorganized 
speech.  There were no phobias, obsessions, suicidal 
ideations, delusions, or hallucinations.  His mood was 
depressed, while his affect was constricted and appropriate.  
He was oriented in person, place, and time.  His memory for 
recent, remote, and immediate events was intact.  His 
abstraction capacity was normal, his judgment was good, and 
his insight was fair.  The examiner diagnosed him with major 
depressive disorder, recurrent, severe, and assigned a GAF 
score of 50, indicative of serious symptoms.  

VA outpatient treatment notes from 2002 to 2007 reveal 
diagnoses of depression with psychotic features.  The veteran 
was noted to be alert, coherent, calm, and emphatic, with no 
delusions elicited and suicidal and aggressive thoughts 
denied.  Although suicidal "ruminations" were noted in a 
2005 progress note, intent was denied.

Applying the facts in this case to the rating criteria set 
forth above, the Board finds that the criteria for a 
disability rating in excess of 30 percent for the veteran's 
major depressive disorder have not been met.  As noted above, 
to establish entitlement to a 50 percent rating under Code 
9434, the evidence must show that the veteran's service-
connected disability is manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

In this case, although the record contains evidence of 
disturbances of motivation and mood, and difficulty in 
maintaining effective social relationships, the Board finds 
that the veteran's overall symptomatology more closely 
approximates the criteria for the currently-assigned 30 
percent rating.  Specifically, there is no evidence of any 
speech problems, panic attacks, difficulty in understanding 
commands, or impairment of memory, judgment, or abstract 
thinking, and without such symptoms, the veteran is not 
entitled to the next higher ratings of 50 or 70 percent.  In 
addition, although the veteran's occupational and social 
functioning are shown to be affected, the record does not 
demonstrate that the veteran's symptomatology more nearly 
approximates the criteria for a rating of 100 percent.  
Specifically, no evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name were noted.  Thus, the veteran is 
also not entitled to a 100 percent evaluation.  

In sum, without objective evidence of more severe symptoms of 
the veteran's service-connected depression, a rating in 
excess of 30 percent for such disability is not warranted.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right Hand Reflex Dystrophy

The veteran first filed for service connection for right hand 
reflex dystrophy in October 1993.  In a November 1997 rating 
decision, the RO granted service connection with a 20 percent 
disability rating effective August 9, 1993.  The veteran 
argued that his rating should be higher, and the RO increased 
his evaluation to 40 percent effective August 9, 1993, in a 
September 2000 rating decision.  The veteran still maintains 
that the evaluation for his right hand disability should be 
higher.  

While the veteran's appeal was pending, the applicable rating 
criteria for ankylosis and limitation of motion of the hands 
was amended effective July 3, 1997, and August 26, 2002.  See 
67 Fed. Reg. 48,784 (July 26, 2002).  The timing of these 
changes requires the Board to first consider the claim under 
the appropriate pre-amended regulations for any period prior 
to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The RO has rated the residuals of the veteran's hand 
disability under Diagnostic Code 5309, which currently 
provides for a minimum of a 10 percent rating for muscle 
injuries of the hand.  The veteran's disability evaluation of 
40 percent is equal to the highest schedular rating available 
under the criteria for muscle injuries to the forearm and 
hand in effect prior to July 3, 1997, found in 38 C.F.R. § 
4.73, Diagnostic Codes 5307, 5308, and 5309.  Diagnostic 
Codes 5308 and 5309 provided a maximum of 30 percent for 
severe injury to Muscle Groups VIII and IX of the major 
extremity, respectively, and Diagnostic Code 5307 provided a 
maximum of 40 percent for severe injury to Muscle Group VII 
of the major extremity.

Effective July 3, 1997, the Department of Veterans Affairs 
(VA) revised 38 C.F.R. § Part 4 concerning muscle injuries.  
Federal Register, Vol. 62, No. 106, June 3, 1997, page 30235-
30240.  However, the Board notes that the schedular criteria 
for disability to the muscles of the forearm and hand 
continue to provide a maximum schedular rating of 40 percent 
for severe disability.  Under these criteria, a muscle injury 
rating will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.

Code 8512 for paralysis of the lower radicular group, which 
includes all intrinsic muscles of the hand, and some or all 
of the flexors of the wrist and fingers, was also considered 
by the RO when evaluating the veteran's right hand 
disability.  Under DC 8512, complete paralysis of the lower 
radicular group will be rated 70 percent disabling for the 
major extremity and 60 percent for the minor extremity.  
Severe incomplete paralysis of the lower radicular group will 
be rated as 50 percent disabling in the major upper 
extremity, and 40 percent in the minor extremity.  Moderate 
incomplete paralysis will be rated as 40 percent disabling in 
the major upper extremity, and 30 percent in the minor 
extremity.  A 20 percent rating will be assigned for mild 
incomplete paralysis of the major and minor extremity.  38 
C.F.R. § 4.124a, DC 8512 (2002).  The notes under Diseases of 
the Peripheral Nerves relate that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.

Here, an expert orthopedic opinion was obtained by the VA in 
September 1994, in which the physician reviewed the records 
and noted a previous indication of ulnar nerve neuropathy.  
There was mild swelling and edema of the right hand.  Right 
wrist range of motion was limited to 25 degrees of flexion, 
35 degrees of extension, 100 degrees of record deviation, and 
25 degrees of ulnar deviation with complete thumb opposition.  
There was decreased pinprick to the third, fourth, and fifth 
fingers.  

The veteran was afforded a VA hand examination in October 
1994.  At that time, he subjectively complained of swelling, 
hypertrophic skin, and severe pain.  He also complained that 
he was unable to do his work in hospital management.  Upon 
examination, there was no evidence of swelling.  His fifth 
finger proximal interphalangeal (PIP) joint and distal 
interphalangeal (DIP) joint were found to have 25 degrees of 
flexion and were tender to palpation.  He lacked 6 
centimeters to touch palmar surfaces of the second through 
fifth fingers.  The veteran was able to do opposition with 
air strength, and had fair strength of the dorsal 
interosseous muscles.  He exhibited no handgrip and was 
unable to complete a fist.  He was diagnosed with residual 
weakness and stiffness of the right hand secondary to 
fractures and reflex sympathetic dystrophy.  

In correspondence dated in February 1998, the veteran's 
private orthopedic surgeon reported that the veteran 
continued to feel numbness in the ulnar aspect of his right 
hand and that an electromyography (EMG) revealed cubital 
tunnel syndrome.  All joints of the right hand demonstrated 
moderate, diffuse stiffness, and the right ulnar nerve 
demonstrated a positive Tinel's sign.  There was decreased 
sensation of the ulnar nerve distribution, but there was no 
interosseous muscle wasting of the first adductor compartment 
of the thumb.  

The veteran was afforded a VA peripheral nerves examination 
in June 2000.  He complained of constant pain and numbness in 
the right hand, weakness and atrophy of the muscles, and 
inability to close his fist.  Objective examination revealed 
dysesthesias over ulnar distribution on the right hand with 
hypoesthesia to pinprick as compared to the left hand.  He 
was diagnosed with status post trauma to the right hand with 
open fracture requiring surgery and reflex sympathetic 
dystrophy.  

He was also afforded a VA hand examination in June 2000.  The 
veteran indicated that he experienced severe acute bouts of 
right hand pain which resulted in functional impairment 
approximately three times per week.  Objectively, it was 
noted that he had diminished pinprick and smooth sensation on 
the C5, C6, and C7 dermatomes on the right hand.  He 
exhibited mild atrophy of the thenar and hypothenar and the 
first dorsal interosseus of the right hand.  Muscle strength 
of the interosseous and lumbrical muscles and wrist flexors 
and extensors was normal.  Motion tests revealed normal 
flexion and extension of the index and medial fingers.  He 
could flex the distal phalanx of the thumb, had normal 
opposition and abduction of the thumb and right angle to the 
palm, and normal muscle strength of the wrist flexors.  There 
was some pain with trophic disturbances.  Flexion and 
extension of the right wrist was to 45 degrees.  He was 
diagnosed with reflex sympathetic dystrophy of the right 
hand.  

A VA expert medical opinion was given in September 2000 to 
clarify whether the diagnosis of right ulnar nerve entrapment 
was etiologically related to the right hand reflex 
sympathetic dystrophy (RSD).  The VA physicians concluded 
that it was not.  

The veteran underwent his next VA hand examination in July 
2002.  He was able to touch the tip of his thumb to all of 
the digits on the right hand, but was not able to touch the 
transverse median fold.  He lacked 6 centimeters with the 
tips of his fingers on the right hand to touch the median 
transverse fold.  He was able to make a cylindrical grasp.  
His manual muscle strength was 4 out o 5, and his hook grasp 
strength was 4.5 out of 5.  He was unable to use his hand 
effectively to push, pull, twist, probe, write, and touch.  
His ranges of motion for digits 2, 3, and 4 were 55 degrees 
flexion (metacarpophalangeal [MCP] joint), 65 degrees 
extension (PIP joint), 30 degrees flexion (DIP joint), and 0 
degrees extension.  His range of motion for digit 5 was 25 
degrees flexion (MCP joint), 60 degrees extension (PIP 
joint), 30 degrees flexion (DIP joint), and 0 degrees 
extension  His thumb range of motion was 40 degrees flexion 
(MCP joint), 35 degrees flexion (IP joint), and 0 degrees 
extension.  Range of motion for the right wrist was 38 
degrees dorsiflexion and 47 degrees palmar flexion.  His 
range of motion was additionally limited by pain.  

The veteran was afforded his most recent VA hands examination 
in December 2004.  He complained of constant cramps and 
tingling in his right hand.  His range of motion for all 
fingers was 30 degrees flexion to -10 degrees extension (DIP 
joint), 60 degrees flexion to -10 degrees extension (PIP 
joint), and 35 degrees flexion to 0 degrees extension (MCP 
joint).  Range of motion of the right wrist was 40 degrees 
flexion to 0 degrees extension.  He could touch the tips of 
all his fingers with his right thumb, albeit with difficulty.  
He lacked from 6 centimeters to 8 centimeters to touch the 
proximal transverse crease of the palm of the right hand with 
the tip of the fingers.  His right hand was severely impaired 
for activities such as pushing, pulling, twisting, probing, 
writing, touching, and expression.  The veteran was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use of the right wrist, hand, 
and fingers.  He could not close his hand and could not 
spread his fingers.  Muscle strength of the right hand was 
graded at 1.5 out of 5.  There was atrophy of the thenar and 
hypothenar areas of the right hand and intrinsic muscles.  He 
also exhibited diminished pinprick and smooth sensation on 
all dermatomes of the right hand. 

The veteran was also afforded a VA peripheral nerves 
examination in December 2004.  Objective examination revealed 
atrophy of the right hand with decreased pinprick in the 
ulnar nerve distribution and allodynia to simple touch in the 
right hand.  There was also ulnar neuropathy unrelated to 
RSD.  There were no cranial nerve deficits and the cranial 
nerve examination was normal without neurophthalmological 
signs.  Motor coordination was normal.  

Applying the facts in this case to the rating criteria set 
forth above, the Board finds that the criteria for a 
disability rating in excess of 40 percent for the veteran's 
right hand reflex dystrophy have not been met.  As noted 
above, to establish entitlement to a 50 percent rating under 
Code 8512, the evidence must show that the veteran's service-
connected disability is manifested by severe incomplete 
paralysis of the lower radicular group.

In this case, the evidence shows no more than moderate 
functional impairment of the right hand.  Although the record 
shows diagnoses of right ulnar nerve neuropathy, it has been 
established through competent medical evidence that this 
condition is not etiologically related to the service-
connected right hand reflex dystrophy  

In sum, without objective evidence of more severe symptoms of 
the veteran's service-connected right hand reflex dystrophy, 
a rating in excess of 40 percent for such disability is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The veteran's claims for increased ratings for major 
depressive disorder and right hand reflex dystrophy arise 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service treatment records, VA treatment 
records, and private medical records, and in October 1994, 
April 1999, June 2000, July 2000, July 2002, and December 
2004, he was afforded formal VA examinations. The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for major depressive disorder is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for reflex dystrophy, right hand, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


